The proposed amendments to the Articles of Incorporation of The Florida Bar Foundation, Inc., set out in the petition filed in this Court on September 16, 2015, are hereby approved in part and disapproved in part.
The Court disapproves the proposed amendments to Article VII, Sections 7.1, 7.2, and 7.6, that would eliminate from the Foundation’s Board of Directors the seat presently occupied on an annual basis by the president of Florida Legal Services, Inc. The Court believes that the inclusion of the president of Florida Legal Services on the Board of Directors serves an important purpose, consistent with the statewide goal to improve access to legal services.
The remainder of the Foundation’s proposed amendments—which allow designated persons to serve on the Board of Directors in the place of the president, the president-elect, and the immediate past president of The Florida Bar, update the Foundation’s address and registered agent, and make stylistic changes—are approved.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ., concur.
CANADY, J., concurs in part and dissents in part with an opinion, in which POLSTON, J., concurs.